
	

114 S1546 IS: Ensuring Small Businesses Can Export Act of 2015
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1546
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2015
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To establish an export credit insurance program in the Small Business
			 Administration.
	
	
		1.Short title
 This Act may be cited as the Ensuring Small Businesses Can Export Act of 2015.
		2.Findings
 (a)In generalCongress finds that— (1)the Export-Import Bank of the United States administers—
 (A)the Working Capital Loan Guarantee Program, which— (i)facilitates finance for businesses, in particular small businesses, that have exporting potential but need working capital funds to produce or market goods or services for export;
 (ii)provides repayment guarantees to lenders on short- and medium-term working capital loans made to qualified exporters, which loans are secured by export-related accounts receivable and inventory;
 (iii)provides a guarantee of up to 90 percent of the principal and interest on a loan made to an exporter by a private lender for export-related accounts receivable; and
 (iv)provides a guarantee of up to 75 percent for export-related inventory; (B)the Global Credit Express Loan Program, which provides direct working capital loans to small businesses for a 6- or 12-month revolving line of credit of not more than $500,000; and
 (C)the Export Credit Insurance Program, which— (i)extends credit terms to foreign customers;
 (ii)insures against nonpayment by international buyers; (iii)covers both commercial and political losses with a 95-percent guarantee; and
 (iv)arranges financing through a lender by using insured receivables as additional collateral; (2)the export loan programs of the Export-Import Bank of the United States described in subparagraphs (A), (B), and (C) of paragraph (1) are less appealing to small businesses due to lending restrictions on loans under those programs, which provide that—
 (A)the loans may not be used when the export product being financed has less than 50-percent United States content;
 (B)the loans may not be used to finance sales to foreign military buyers, with which a growing number of small businesses are contracting; and
 (C)contracts and purchase orders supported by letters of credit may not be used in determining the borrowing base; and
 (3)the Small Business Administration administers— (A)the Export Working Capital Program, established under section 7(a)(14) of the Small Business Act (15 U.S.C. 636(a)(14)), which provides short-term working capital, including revolving lines of credit, of not more than $5,000,000 with a 90-percent guarantee;
 (B)the International Trade Loan Program, established under section 7(a)(16) of the Small Business Act (15 U.S.C. 636(a)(16)), which provides financing of not more than $5,000,000 with a 90-percent guarantee for fixed assets, or to improve a competitive position that has been adversely affected by import competition; and
 (C)the Export Express Program, established under 7(a)(34) of the Small Business Act (15 U.S.C. 636(a)(34)), under which—
 (i)exporters are provided with a streamlined method to obtain financing backed by the Small Business Administration for loans and lines of credit of not more than $500,000;
 (ii)lenders use their own credit decision process and loan documentation; (iii)the Small Business Administration determines eligibility and provides a loan approval in 36 hours or less; and
 (iv)the guarantee is 90 percent for a loan that is not more than $350,000 and 75 percent for a loan that is more than $350,000 and not more than $500,000.
 (b)Additional findingsCongress further finds that— (1)the export loan programs of the Small Business Administration described in subparagraphs (A), (B), and (C) of subsection (a)(3)—
 (A)are not restricted by the limitations described in subparagraphs (A), (B), and (C) of subsection (a)(2); and
 (B)should be commended for their flexibility, quick turnaround times, and the one-on-one assistance from Small Business Administration personnel in structuring loan deals, negotiating payment terms, and ensuring that the financial needs of small businesses are met;
 (2)the Export-Import Bank of the United States only has Regional Export Finance Managers co-located in 12 Department of Commerce United States Export Assistance Centers, whereas the Small Business Administration—
 (A)has Regional Export Finance Managers co-located in 20 United States Export Assistance Centers; and (B)currently has Regional Export Finance Managers co-located in 10 additional United States Export Assistance Center locations that the Export-Import Bank of the United States does not, including in—
 (i)Arlington, Virginia; (ii)Boston, Massachusetts;
 (iii)Charlotte, North Carolina; (iv)Cleveland, Ohio;
 (v)Denver, Colorado; (vi)Los Angeles, California;
 (vii)New Orleans, Louisiana; (viii)Philadelphia, Pennsylvania;
 (ix)Portland, Oregon; and (x)St. Louis, Missouri;
 (3)the Small Business Jobs Act of 2010 (15 U.S.C. 631 note) increased the maximum loan size under the 2 largest export loan programs administered by the Small Business Administration to $5,000,000, which could cover approximately 80 percent of all small business export loans currently guaranteed by taxpayers through the Export-Import Bank of the United States;
 (4)the export loan programs administered by the Small Business Administration and the export loan programs administered the Export-Import Bank of the United States are—
 (A)duplicative of each other, except for the Export Credit Insurance Program of the Export-Import Bank of the United States; and
 (B)under the current structure, competing against each other for small business clients; and (5)the Export Credit Insurance Program of the Export-Import Bank of the United States is a vital component of export loan programs.
 (c)Declaration of policyIt is hereby declared to be the policy of this Act— (1)that, should the statutory authority for the export loan programs administered by the Export-Import Bank of the United States lapse, the Small Business Administration shall serve the small business clients of the Export-Import Bank of the United States under existing statutory authority of the Small Business Act (15 U.S.C. 631 et seq.);
 (2)to create an Export Credit Insurance Program within the Small Business Administration similar to the Export Credit Insurance Program of the Export-Import Bank of the United States; and
 (3)to ensure that small business exporters are served by the programs of the Small Business Administration.
 3.Export credit insurance programSection 22 of the Small Business Act (15 U.S.C. 649) is amended— (1)by redesignating subsection (l) as subsection (m); and
 (2)by inserting after subsection (k) the following:  (l)Export credit insurance program (1)In generalThe Administrator shall establish a program under which the Administration shall provide insurance for the exports of small business concerns, including insurance against nonpayment by international buyers.
						(2)Regulations
 Not later than 90 days after the date of enactment of this subsection, the Administrator shall promulgate regulations to carry out the program established under paragraph (1), which shall be, to the maximum extent practicable, substantially similar to the Export Credit Insurance Program of the Export-Import Bank of the United States, as in effect on the day before the date of enactment of this subsection.
						.
			
